Case 5:20-cv-01209-SMH-JPM Document 9 Filed 01/28/21 Page 1 of 1 PageID #: 108




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  BOBBY JOE HENDERSON,                      CIVIL DOCKET NO. 5:20-CV-1209-P
  Petitioner

  VERSUS                                    CHIEF JUDGE S. MAURICE HICKS, JR.

  LA JUDGES OF SUPREME                      MAGISTRATE JUDGE PEREZ-MONTES
  COURT,
  Respondent


                                     JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein (ECF No. 6), and after a de novo review of the record including the

 Objection filed by Petitioner (ECF No. 8), and having determined that the findings and

 recommendation are correct under the applicable law;

         IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. §

 2254 (ECF No. 4) is hereby DISMISSED for lack of jurisdiction, WITH PREJUDICE as to

 the jurisdictional issue, and WITHOUT PREJUDICE as to the merits of Petitioner’s claim.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this 28th day of January,

 2021.
